Case 3:20-cv-05228-MAS-ZNQ Document 53 Filed 02/23/21 Page 1 of 2 PageID: 422
                                                                          Thomas J. Cafferty
                                                                          Director

                                                                          Gibbons P.C.
                                                                          One Gateway Center
                                                                          Newark, New Jersey 07102-5310
                                                                          Direct: (973) 596-4863 Fax: (973) 639-6267
                                                                          tcafferty@gibbonslaw.com




February 23, 2021


Electronic Filing
Honorable Michael A. Shipp, U.S.D.J.
U.S. District Court of New Jersey
Clarkson S. Fisher Fed. Bldg. & U.S. Courthouse – Room 7000
402 E. State Street
Trenton, NJ 08608

Re:    New Jersey Second Amendment Society v. Murphy, et al
       Docket No.: 3:20-CV-05228-MAS-ZNQ
       Our File No.: 110040.103304

Dear Judge Shipp:

As Your Honor recalls, this law firm represents the New Jersey Press Association (“NJPA”) in the
above-captioned matter. On February 16, 2021, Plaintiffs filed a First Amended Complaint against
NJPA and an additional party, Peggy Stephan Arbitell, in an attempt to “address[] the deficiencies
identified” in Your Honor’s Opinion of January 31, 2021 and as permitted by Order of the same
date. The Amended Complaint that Plaintiffs filed, however, is missing page 12, which appears to
include, at the very least, paragraphs 23, 24 and portions of 25. Thus, NJPA is not in a position to
file a responsive pleading or even to meaningfully evaluate whether a Motion to Dismiss or an
Answer is appropriate, as NJPA does not have information on all of the allegations being made
against it.

Furthermore, Local Rule 15.1(b) provides:

       (b) Except as may be excused by the Court, a party who files an amended pleading
       in response to an Order authorizing the filing of that pleading to cure a defect in
       its pleading shall file: (1) a copy of the amended pleading, complete with a
       handwritten or electronic signature; and (2) a form of the amended pleading that
       shall indicate in what respect(s) it differs from the pleading that it amends, by
       bracketing or striking through materials to be deleted and underlining materials to
       be added. Service shall be accomplished consistent with the Fed. R. Civ. P. and
       these Rules.

(Emphasis added). Plaintiffs have not filed an amended pleading in such form.

For these reasons, NJPA’s time for filing a responsive pleading should not begin to run until a
complete First Amended Complaint is filed, including all allegations being made against



                                                                                  2880105.1 110040-103304
Case 3:20-cv-05228-MAS-ZNQ Document 53 Filed 02/23/21 Page 2 of 2 PageID: 423




Honorable Michael A. Shipp
February 23 2021
Page 2




Defendants. As such, once an appropriate Amended Complaint is filed, assuming it is timely,
NJPA will assess and be guided by that Amended Complaint with respect to a responsive pleading.

If there are any concerns with NJPA proceeding in this manner, we respectfully request the Court’s
guidance in this regard. Thank you for your consideration.


Respectfully submitted,

s/Thomas J. Cafferty
THOMAS J. CAFFERTY

TJC/mlk




                                                                             2880105.1 110040-103304
